Roby, C. J.
This is an action brought by appellant as trustee for the creditors of the Union Mutual Fire Insurance Company of Cincinnati against appellees, upon their liability as policy holders therein, for an assessment decreed by the supreme court of the State of Ohio for the payment of the unpaid losses of said company, incurred during the time appellees held their policies. The judgment herein depends upon the same propositions that are considered by the Supreme Court in Swing v. Hill (1905), 165 Ind. 411. Upon the authority of that case the judgment herein is reversed, and the cause remanded, with instructions to sustain appellant’s motion for a new trial, and for further proceedings.